Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to applicant’s communication filed on 5/16/22.  Claims 1-7 and 32-39 are pending. 

Claim Rejections – 35 USC 112.2
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-5 and 32-34 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claims are indefinite because of the definition of R3 in claims 1, 2, 32 and 33, as shown in the following claim language:
“R3 is a leaving group, wherein halo, alkylsulfonyl(c<12), substituted alkylsulfonyl(c<12), arylsulfonyl(c<12), substituted arylsulfonyl(c<12), alkylsulfonyloxy(c<12), substituted alkylsulfonyloxy(c<12), arylsulfonyloxy(c<12), substituted arylsulfonyloxy(c<12), or alkyl(c<18), cycloalkyl(c<18), alkenyl(c<18), alkynyl(c<18), aryl(c<18), aralkyl(c<18), heteroaryl(c<18), heterocycloalkyl(c<18), or a substituted version of any of these groups”
“R3 is a leaving group, wherein halo, alkylsulfonyl(c<12), substituted heteroaryl(c<12), heterocycloalkyl(c<12), or a substituted version of any of these groups”
The specification doesn’t define the metes and bounds of the “leaving group”, since the “leaving group” is not limited to the groups recited after the “wherein” language as written in claims 1, 2, 32 and 33. Furthermore, the definition of R3 is not clearly defined as written and is not in proper Markush format. It is unclear what is included and what is excluded in the definition of R3 and how applicant is defining “leaving group”. If applicant is limiting “leaving group” to the recited functional groups, applicant is advised to make that clear in the claim language. For example applicant can amend the claims to include “wherein the leaving group is selected from the groups consisting of…”. The dependent claims are rejected as being dependent on indefinite claims 1, 2, 32 and 33. Appropriate correction is required.

	
	Claim Rejections – 35 USC 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 and 32-39 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Mizota et al. (Tetrahedron 71, 2015, 5793).
Applicant Claims
The instant claims are drawn to the following compound:

    PNG
    media_image1.png
    101
    135
    media_image1.png
    Greyscale

Particularly the following species:

    PNG
    media_image2.png
    179
    157
    media_image2.png
    Greyscale

Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Mizota et al. exemplifies the following compound and homolog to applicant’s species (Entry 12, Table 1, page 5794):

    PNG
    media_image3.png
    176
    282
    media_image3.png
    Greyscale

Mizota et al. teaches CO2Et for R1. Mizota et al. also teaches alternative groups for R1 (see entries 1-12 in Table 1), which suggests alternative substitution at this site.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Mizota et al. is deficient in the sense that it does not teach applicant’s particular isopropyl substitution on the oxygen. Instead Mizota et al. teaches ethyl substitution.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
However, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention, to substitute an isopropyl group for the ethylene group of Mizota et al.’s imino ester, since it is an adjacent homolog and homologs are prima facie obvious.  See Ex parte Bluestone, 135 USPQ 199 (Bd. Pat. App. & Int. 1961).  
Thus with regard to applicant' s particular isopropyl homolog, it is the position of the examiner that one of ordinary skill in the art, at the time of the invention, would through routine and normal experimentation determine the appropriate carbon chain homolog, since Mizota et al. teaches a structural homolog of applicant's compound. In particular, since Mizota et al. teaches alternative groups for R1 (see entries 1-12 in Table 1), this suggests alternative substitution at this site. Furthermore, the applicant does not show any unusual and/or unexpected results for the isopropyl homolog.  The close structural similarity between an ethyl and isopropyl group suggests the compounds have similar properties and utilities (see MPEP § 2144.09).  Applicant's compound with an isopropyl group is a structurally similar isomer to that known in the art.  
Furthermore, “Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds. For example, a prior art compound may suggest its homolog because homologs often have similar properties and therefore chemists of ordinary skill would ordinarily contemplate making them to try to obtain compounds with improved properties.” (see In re Deuel 34 USPQ2d 1210, 1214 and MPEP § 2144.08c).  In addition, homologs are generally so structurally similar that “without more” such structural similarity could give rise to prima facie obviousness (see In re Wilder, 563 F.2d 457, 195 USPQ 426).  

				Response to Arguments
Applicant’s arguments have been considered but are not persuasive for the following reasons:
The examiner acknowledges applicant’s argument that “While the Action alleges a prima facie case based upon homologation, the Applicant submits that this is not in fact the same framework. In this case, the modification is not a single homologation but rather the modification at two separate locations. The homologation cases generally involve a single modification or extension of a single chain. Here, the modification is two separate esters to shift from ethyl to isopropyl. While this is an expansion of both groups by a methyl group, the Applicant submits that unlike homologation, this change requires two separate choices: selection of a particular location on the ethyl group and the addition of the methyl group. Furthermore, unlike most homologation findings of obviousness, this pair of changes must be made not once, but twice. In particular, first, the skilled artisan must have been motivated to have selected the location to add the methyl and then add a methyl group.”
The examiner does not agree with applicant’s argument. The single homologation is for the single homology between the isopropyl group for the same ethylene group. The synthesis incorporates the same compound on both ester sites and thus utilizes only homologous substitution which in incorporated twice on the single compound. Thus the synthetic reaction is the reaction of the same reagent incorporated twice into the final compound. Applicant’s specification substantiates the examiner’s argument. Applicant’s Scheme 4 shows applicant’s substrates in which the R group is the same on both the ester groups. Also applicant’s Scheme 4 states the equivalency between the ethyl and the isopropyl substitution for both R groups on applicant’s species:

    PNG
    media_image4.png
    273
    175
    media_image4.png
    Greyscale

Furthermore, Table 2 in applicant’s specification shows the equivalency between the ethyl R group (Entry 4) and the isopropyl R group (Entry 6) for applicant’s species, which give the same yield 72%:

    PNG
    media_image5.png
    818
    510
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    515
    425
    media_image6.png
    Greyscale


Thus the ethyl substituted compound in the art is an adjacent homolog to applicant’s isopropyl substituted species, and homologs are prima facie obvious.  See Ex parte Bluestone, 135 USPQ 199 (Bd. Pat. App. & Int. 1961).  
Also In re Deuel 34 USPQ2d 1210, 1214, states, “Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds. For example, a prior art compound may suggest its homologs because homologs often have similar properties and therefore chemists of ordinary skill would ordinarily contemplate making them to try to obtain compounds with improved properties.” 

The examiner acknowledges applicant’s argument for unexpected results. Applicant argues “In particular, on page 76, Table 6, the Applicant submits that the presence of the isopropyl ester shows substantially improved yield compared to the ethyl ester from Mizota et al. In particular, the isopropyl ester shows a 21% improvement in the yield of the products when using that compound as the starting point for the amination.
The examiner does not agree with applicant’s argument. Below is applicant’s Table 6 which they refer to in their arguments. The applicant has shown only one example of a substrate, a phenyl Grignard reagent, that is being aminated. It is unclear if applicant’s isopropyl substituted species gives unexpected results as a general aminating agent versus specific to the phenyl Grignard reagent. Furthermore, applicant’s unexpected results are not commensurate in scope with the claims. Applicant’s arguments for unexpected results are for the process of aminating a Grignard reagent to form a tertiary amine. However, applicant’s claims are drawn to the imine reagent.


    PNG
    media_image7.png
    734
    518
    media_image7.png
    Greyscale


Conclusion
No claim is allowed.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Cho Sawyer whose telephone number is (571) 270 1690.  The examiner can normally be reached on Monday-Friday 9 AM - 6 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-274-1690.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jennifer Cho Sawyer
Patent Examiner
Art Unit: 1671

/CLINTON A BROOKS/Primary Examiner, Art Unit 1622